Citation Nr: 1725735	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a lung disorder, currently diagnosed as chronic obstructive pulmonary disease (COPD), as due to exposure to asbestos.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1952 to November 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement was received in July 2013, a statement of the case was issued in February 2014, and a VA Form 9 was received in March 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2016, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  A low back disorder did not manifest in service and the most competent and probative evidence of record shows that the current low back disorder is unrelated to service.

2.  A lung disorder did not manifest in service and the most competent and probative evidence of record shows that the current COPD is unrelated to service, to include any claimed exposure to asbestos.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a lung disorder, as due to exposure to asbestos, is not established.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

A standard December 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained.

The Veteran was provided a VA medical examination for his claimed lung disorder.  The examination is sufficient for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Concerning the issue of a low back disorder, and as will be explained below, the record before the Board does not indicate this claimed disorder had a causal connection or was associated with the Veteran's military service.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim of a low back disorder.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  Thus, VA's duty to assist has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In April 2016, the Board remanded this claim to obtain additional treatment records, and to afford the Veteran a VA examination for his lung disorder.  Although the RO received notice that some records were not available, additional treatment records were obtained and the Veteran was afforded an examination in July 2016.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a low back disorder and a lung disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Moreover, pursuant to 38 C.F.R. § 3.309, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Low Back Disorder

The Veteran contends that his low back disorder is due to an injury he sustained during service.

Turning to the evidence of record, the Veteran has a diagnosis of lumbar segmental dysfunction and thoracic lumbar neuritis.  See September 2004 private treatment record.  As such, element (1), current diagnosis, for service connection is met.

The second element necessary to establish service connection is an in-service disease or injury.  Unfortunately, the Board finds that this element is not met.  The Veteran asserts that he was "tossed into a bitt on ship during rough weather."  See January 2012 statement.  He also stated that while assigned to the USS Marquette, it was documented that he had a compound fracture to his back.  See July 2013 statement.  The Veteran then testified in February 2016 that he was bringing boats back aboard in rough weather, and he was thrown against the bitt.  He stated that he was told in sickbay that he had about six compound fractures on the lower part of his back, around the tailbone area.  See February 2016 BVA Hearing Transcript, page 3.

The Veteran's service records, however, do not provide confirming evidence that the Veteran suffered any injuries to his low back during service.  The service treatment records document complaints, treatment and diagnoses of several other disorders, such as ear and urinary tract problems, but there is no documentation of any back injury.  The separation examination from November 1956 did not note any lumbar spine disorders or injuries.  The evidence suggesting that the Veteran injured his back during service is his own uncorroborated statements and testimony.  Therefore, no in-service injury has been shown.  Without an in-service incurrence of a disease or injury, this claim cannot satisfy the second element of service connection, and thus the claim fails on that basis.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service injuries lack credibility merely because they are unaccompanied by contemporaneous medical evidence, especially the lack of a notation in the Veteran's service treatment records.  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by the other lay and medical evidence of record, which shows that the veteran did not report, and was not treated for complaints related to a back injury while in service but sought treatment for several other ailments during his active military service.

As such, the back injuries as described by the Veteran, either due to being tossed into a bitt on ship during rough weather, or to being thrown against the bitt, while bringing boats back aboard in rough weather, are the types of injuries for which the Veteran would have sought treatment, had they occurred.  This conclusion is based on the Veteran's description of the in-service incidents as being so severe as to produce compound fractures, on the Veteran's assertions that his back has continuously bothered him following service, and on the nature of the complaints for which he did seek treatment during and after service.  In light of the above, the Board finds that the absence of evidence of injuries to the back in service serves as affirmative evidence that these injuries did not, in fact, occur.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

Accordingly, any lay assertion from the Veteran on in-service back injuries are less credible than the objective medical evidence of record, which directly contradicts such lay statements, by demonstrating no in-service back injury or symptomatology.  Hence, the Board finds the medical and lay evidence contained in the service treatment records to be a more accurate, reliable, and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent statements of in-service back injuries and resulting symptoms.

Additionally, while the Veteran asserts he was treated shortly after service, there is no medical evidence of record of a diagnosis or treatment of a low back disorder within one year of discharge.  Furthermore, the Veteran has not been diagnosed with lumbar spine arthritis or any other enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a) either during service or post service; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.

The preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); 38 U.S.C.A. § § 5107 (b); 38 C.F.R. § 3.102.  The claim is denied.



B.  Lung Disorder

The Veteran contends that his current lung disorder is due to exposure to asbestos during service.  

The Veteran has a current diagnosis of COPD.  See July 2016 VA examination.  Therefore, the first element of service connection, a current disability, has been met.

The second element to establish service connection is an in-service disease or injury.  The Veteran's service treatment records reveal he complained of difficulty breathing in April 1955, but he was assessed with a deviated septum.  His separation examination revealed no complaints or treatment for a lung disorder, to include COPD.  However, the Veteran asserts his lung disorder is due to exposure to asbestos during service while serving aboard the USS Marquette and the USS Epping Forest.  He testified that he was exposed to asbestos while performing extra duties that involved cleaning out the boilers.  See February 2016 BVA Hearing Transcript, page 8.  Personnel records confirm that the Veteran served aboard the two ships.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to asbestos during service.  As such, the second element for service connection is met.

Unfortunately, the Board finds that the third element, a nexus, is not met.  The Veteran was afforded a VA examination in July 2016.  The Veteran reported that while in service he had mild dyspnea on exertion (DOE).  He also reported smoking one package of cigarettes every two days since the age of 16.  It was noted that the Veteran's DOE was secondary to his COPD and active smoking.  The examiner opined that it was less likely than not that the Veteran's respiratory disorder, COPD, is due to asbestos exposure during military service.  The examiner reasoned that there is evidence in the record that the Veteran has a strong history of tobacco use for many years.  The x-rays demonstrated no definite pleural masses or calcifications, and pulmonary function tests did not reveal a restrictive pattern.  Therefore, the examiner opined that the Veteran's COPD is most likely due to smoking.

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving the opinion.

As the medical evidence of record persuasively shows that the Veteran's lung disorder, namely COPD, did not have its onset in service and is not related to asbestos exposure in service, service connection is not warranted.

Although the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person, the question of whether or not his lung disorder is due to exposure to asbestos during service is outside of his the scope of lay knowledge.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In light of the foregoing, the Board finds that the competent and probative medical evidence of record persuasively shows that the Veteran's lung disorder, diagnosed as COPD, did not have its onset in service and is not related to in-service asbestos exposure.  In fact, the most probative evidence of record shows that the Veteran's history of cigarette smoking is the more likely cause of the Veteran's lung disability.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for a lung disorder, to include COPD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a lung disorder, diagnosed as COPD, as due to exposure to asbestos, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


